DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because different components in different embodiments have been given the same reference character.  As one example, “120-1” describes “MOBILE UNIT” in Fig. 1, “HEAD PORTION MODULE UNIT” in Fig. 3; “INDOOR AIR CONDITIONER CONTROL MODULE” in Fig. 4; and “CAMERA CONTROL MODULE” in Fig. 5.  Similarly, reference characters objected to include 100, 121-125, 110, 120-2, 120-3, and 200 in Figs. 1 and 3-5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “Provided is” is a phrase which can be implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.   Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.   Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “computation unit that computes” in Claim 1; “holding unit that holds” in Claim 1; “display unit that causes” in Claim 3; “display apparatus to display” in Claim 3; “state acquisition unit that acquires” in Claim 6; “evaluation unit that compares” in Claim 6; “notification unit that notifies” in Claim 11; “state acquisition step of acquiring” in Claim 18; “evaluation step of comparing” in Claim 18; “computation step of computing” in Claim 20; and “holding step of holding” in Claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.
As per Claim 1, the claim language recites an apparatus “that processes a control program” including “a computation unit that computes” as per line 4-6 and “a holding unit that holds” as per line 7-9 wherein “the control program is output” as per line 10-11.  As drafted, the claim language includes embodiments directed to mental processes.  Specifically, the functions performed by the “computation unit” and “holding unit” are not expressly performed within any device and could be performed mentally.  For example, a user mentally “computes an operation” as per line 4-6 and “holds an ideal state” as per line 7-8 in order to mentally determine the control program to be output as per line 10-11.  Accordingly, the claim language as drafted includes embodiments directed to an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the “control program” does not integrate the abstract idea into a practical application because the “output” as per line 10-11 does not necessarily result in control of the apparatus or moving portion as per line 2.  Accordingly, the operations as per the “computation unit” and “holding unit” does not integrate the abstract idea into a practical application because the operations as per the “computation unit” and “holding unit” do not impose any meaningful limits on practicing the abstract idea.
The claim as drafted does not include additional elements that are sufficient to amount to significantly more than judicial exception because, as discussed above, the operations as per the “computation unit” and “holding unit” do not impose any meaningful limits on practicing the abstract idea.  Mental processes unconnected to a practical application cannot provide an inventive concept. Therefore, Claim 1 is not eligible for patent protection.

As per Claim 2, the claim further recites operations performed by the “computation unit”.  As drafted, these operations include embodiments directed to mental processes, such embodiments are not integrated into a practical application, and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 2 is not eligible for patent protection.

As per Claim 3, the claim describes operations performed by a “display unit”.  However, the display unit amounts a tool to perform the otherwise mental process in that the functions performed by the display unit include embodiments directed to a concept that could be performed by humans without a computer.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 3 is not eligible for patent protection.

As per Claim 4, the claim further recites operations performed by the “holding unit”, an “input unit” that performs functions, and further describes forming the “control program”.  As drafted, these operations include embodiments directed to mental processes, such embodiments are not integrated into a practical application, and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 4 is not eligible for patent protection.

As per Claim 5, the claim further recites “the apparatus to be controlled” and “the holding unit”.  As drafted, these operations include embodiments directed to mental processes in that no apparatus is actually controlled as per the claim language and the additional functions as per the holding unit include embodiments directed to mental processes.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 5 is not eligible for patent protection.
As per Claim 6, the claim language an apparatus “that controls an apparatus to be controlled” including “a state acquisition unit” as per line 4-6 and “an evaluation unit” as per line 7-10.  As drafted, the claim language includes embodiments directed to mental processes.  Specifically, the functions performed by the “state acquisition unit” and “evaluation unit” are not expressly performed within any device and could be performed mentally.  For example, a user could mentally “acquire a state” as per line 4-6 and “compare” as per line 7-9 in order to mentally evaluate as per 9-10.  Accordingly, the claim language as drafted includes embodiments directed to an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the “control program” does not integrate the abstract idea into a practical application because the function of “to evaluate” as per line 9-10 does not necessarily result in control of the apparatus or moving portion as per line 2.  Accordingly, the operations as per the “state acquisition unit” and “evaluation unit” does not integrate the abstract idea into a practical application because the operations as per the “state acquisition unit” and “evaluation unit” do not impose any meaningful limits on practicing the abstract idea.
The claim as drafted does not include additional elements that are sufficient to amount to significantly more than judicial exception because, as discussed above, the operations as per the “state acquisition unit” and “evaluation unit” do not impose any meaningful limits on practicing the abstract idea.  Mental processes unconnected to a practical application cannot provide an inventive concept. Therefore, Claim 6 is not eligible for patent protection.

As per Claim 7, the claim further recites operations performed by the “evaluation unit”.  As drafted, these operations include embodiments directed to mental processes, such embodiments are not integrated into a practical application, and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 7 is not eligible for patent protection

As per Claim 8, the claim further recites operations performed by the “evaluation” and the “state acquisition unit”.  As drafted, these operations include embodiments directed to mental processes, such embodiments are not integrated into a practical application, and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 8 is not eligible for patent protection.

As per Claim 9, the claim further recites the “apparatus to be controlled” and “evaluation unit”.  As drafted, these operations include embodiments directed to mental processes in that no apparatus is actually controlled as per the claim language and the additional functions as per the holding unit include embodiments directed to mental processes.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 9 is not eligible for patent protection.

As per Claim 10, the claim further recites operations performed by “a database” and the “evaluation unit”.  As drafted, operations performed by the “database” amount to extra-solution activity of gathering data for use in the claimed process.  Accordingly, these operations include embodiments directed to mental processes in that no apparatus is actually controlled as per the claim language and the additional functions include embodiments directed to mental processes.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 10 is not eligible for patent protection.
As per Claim 11, the claim further recites operations performed by “a notification unit”.  However, the notification unit amounts a tool to perform the otherwise mental process in that the functions performed by the notification unit include embodiments directed to a concept that could be performed by humans without a computer.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 11 is not eligible for patent protection.

As per Claim 12, the claim further recites operations performed by the “notification unit”.  However, the notification unit amounts a tool to perform the otherwise mental process in that the functions performed by the notification unit include embodiments directed to a concept that could be performed by humans without a computer.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 12 is not eligible for patent protection.

As per Claim 13, the claim further recites operations performed “a database” and the “notification unit”.  Regarding the “database”, as drafted operations performed by the “database” amount to extra-solution activity of gathering data for use in the claimed process.  Regarding the “notification unit”, as drafted the notification unit amounts a tool to perform the otherwise mental process in that the functions performed by the notification unit include embodiments directed to a concept that could be performed by humans without a computer.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 13 is not eligible for patent protection.


As per Claim 14, the claim further recites operations performed by the “notification unit”.  However, the notification unit amounts a tool to perform the otherwise mental process in that the functions performed by the notification unit include embodiments directed to a concept that could be performed by humans without a computer.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 14 is not eligible for patent protection.

As per Claim 15, the claim further recites operations performed by the “notification unit”.  However, the notification unit amounts a tool to perform the otherwise mental process in that the functions performed by the notification unit include embodiments directed to a concept that could be performed by humans without a computer.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 15 is not eligible for patent protection.

As per Claim 16, the claim further recites operations performed by the “notification unit”.  However, the notification unit amounts a tool to perform the otherwise mental process in that the functions performed by the notification unit include embodiments directed to a concept that could be performed by humans without a computer.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 16 is not eligible for patent protection.

As per Claim 17, the claim further recites attribute information of the “notification unit”.  However, the notification unit amounts a tool to perform the otherwise mental process in that the functions performed by the notification unit include embodiments directed to a concept that could be performed by humans without a computer.  Such embodiments are not integrated into a practical application and there are no additional elements sufficient to amount to significantly more than the judicial exception itself.  Therefore, Claim 17 is not eligible for patent protection.
As per Claim 18, the claim language describes a method of “controlling an apparatus to be controlled” including “a state acquisition step” as per line 4-6 and “an evaluation step” as per line 7-10.  As drafted, the claim language includes embodiments directed to mental processes.  Specifically, the functions performed by the “state acquisition step” and “evaluation step” are not expressly performed within any device and could be performed mentally.  For example, a user could mentally perform “acquiring a state” as per line 4-6 and “comparing” as per line 7-9 in order to mentally evaluate as per 9-10.  Accordingly, the claim language as drafted includes embodiments directed to an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the “control program” does not integrate the abstract idea into a practical application because the function of “to evaluate” as per line 9-10 does not necessarily result in control of the apparatus or moving portion as per line 2.  Accordingly, the operations as per the “state acquisition step” and “evaluation step” does not integrate the abstract idea into a practical application because the operations as per the “state acquisition step” and “evaluation step” do not impose any meaningful limits on practicing the abstract idea.
The claim as drafted does not include additional elements that are sufficient to amount to significantly more than judicial exception because, as discussed above, the operations as per the “state acquisition step” and “evaluation step” do not impose any meaningful limits on practicing the abstract idea.  Mental processes unconnected to a practical application cannot provide an inventive concept. Therefore, Claim 18 is not eligible for patent protection.

As per Claim 19, the claim language describes a program to execute on an computer a process for “controlling an apparatus to be controlled” causing the computer to function as “a state acquisition unit” as per line 5-7 and “an evaluation unit” as per line 8-11.  As drafted, the claim language includes embodiments directed to mental processes.  Specifically, the functions performed by the “state acquisition unit” and “evaluation unit” are connected to “a computer”, but the computer is merely a tool to perform the otherwise mental process in that the functions performed by the units are recited at a high level of generality and the computer is merely used as a tool to perform the otherwise operations.  For example, a user could mentally perform the functions of “acquires a state” as per line 5-7 and “compares” as per line 8-10 in order to evaluate as per 10-11.  Accordingly, the claim language as drafted includes embodiments directed to an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the “control program” does not integrate the abstract idea into a practical application because the function of “to evaluate” as per line 10-11 does not necessarily result in control of the apparatus or moving portion as per line 2.  Accordingly, the operations as per the “state acquisition unit” and “evaluation unit” does not integrate the abstract idea into a practical application because the operations as per the “state acquisition unit” and “evaluation unit” do not impose any meaningful limits on practicing the abstract idea.
The claim as drafted does not include additional elements that are sufficient to amount to significantly more than judicial exception because, as discussed above, the operations as per the “state acquisition unit” and “evaluation unit” do not impose any meaningful limits on practicing the abstract idea.  Mental processes unconnected to a practical application cannot provide an inventive concept. Therefore, Claim 19 is not eligible for patent protection.

As per Claim 20, the claim language a method of “manufacturing a control program of an apparatus to be controlled” including “a computation step” as per line 4-6 and “a holding step” as per line 7-9, wherein “the control program is output” as per line 9-10.  As drafted, the claim language includes embodiments directed to mental processes.  Specifically, the functions performed by the “computation step” and “holding step” are not expressly performed within any device and could be performed mentally.  For example, a user could mentally perform “computing an operation” as per line 4-6 and “holding an ideal state” as per line 7-9 in order to mentally determine the control program to be output as per line 9-10.  Accordingly, the claim language as drafted includes embodiments directed to an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the “control program” does not integrate the abstract idea into a practical application because the “output” as per line 9-10 does not necessarily result in control of the apparatus or moving portion as per line 2.  Accordingly, the operations as per the “computation step” and “holding step” does not integrate the abstract idea into a practical application because the operations as per the “computation step” and “holding step” do not impose any meaningful limits on practicing the abstract idea.
The claim as drafted does not include additional elements that are sufficient to amount to significantly more than judicial exception because, as discussed above, the operations as per the “computation step” and “holding step” do not impose any meaningful limits on practicing the abstract idea.  Mental processes unconnected to a practical application cannot provide an inventive concept. Therefore, Claim 20 is not eligible for patent protection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US Pub. No. 2004/0186698).
As per Claim 1, Kondo discloses an information processing apparatus (Fig. 2; ¶40) that processes a control program (as per Fig. 3; ¶44-45) of an apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) including a movable portion (302) (Fig. 4; ¶47-48, 54), the information processing apparatus (Fig. 2; ¶40) comprising:
a computation unit (as per 105, 106, 108) that computes an operation (as per 503) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) according to the control program (as per Fig. 3; ¶44-45) including a command value (503) of each time period (as per 509) regarding the movable portion (302) (Figs. 2-4; ¶40-48, 54); and
a holding unit (as per 101) that holds an ideal state (as per 504) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) that operates according to the control program (as per Fig. 3; ¶44-45) obtained as a computation result of the computation unit (as per 105, 106, 108) (Figs. 2-4; ¶40-48, 54), wherein
the control program (as per Fig. 3; ¶44-45) is output after adding (as per 505) the ideal state (as per 504) to the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54).

As per Claim 2, Kondo further discloses wherein the computation unit (105, 106, 108) computes physical behavior of the apparatus to be controlled (as per 503) according to the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54).

As per Claim 3, Kondo further discloses a display unit (as per “display device” of computer 107 in Fig. 2) that causes a display apparatus to display the apparatus to be controlled (as per 503) in the ideal state of each time period (Figs. 2-4, 17-21; ¶40-48, 54, 125-128).

As per Claim 4, Kondo further discloses wherein
the ideal state (as per 504) includes a plurality of state parameters (as per “appropriate state transitions and equations” in ¶45) indicating a state of the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) (Figs. 2-4, 17-21; ¶40-48, 54);
the information processing apparatus (Fig. 2; ¶40) further includes an input unit (as per Figs. 17-21) that receives an instruction (as per 203, 204) for changing each state parameter (as per “appropriate state transitions and equations” in ¶45) in the ideal state (as per 504) of each time period (as per 509) (Figs. 2-4, 17-21; ¶40-48, 54, 125-128), and
the control program (as per Fig. 3; ¶44-45) is output after adding, to the control program (as per Fig. 3; ¶44-45), the ideal state (as per 504) after correction of the state parameters (as per “appropriate state transitions and equations” in ¶45) according to the instruction (as per 203, 204) received by the input unit (as per Figs. 17-21) (Figs. 2-4, 17-21; ¶40-48, 54, 125-128).

As per Claim 6, Kondo discloses an information processing apparatus (Fig. 2; ¶40) that controls an apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) including a movable portion (302) (Fig. 4; ¶47-48, 54) according to a control program (as per Fig. 3; ¶44-45), the information processing apparatus (Fig. 2; ¶40) comprising:
a state acquisition unit (101, 103) that acquires a state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) that operates according to a command value (503) of each time period (as per 509) regarding the movable portion (302) included in the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54); and
an evaluation unit (108) that compares an actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) acquired by the state acquisition unit (101, 103) with an ideal state (as per 507, 508) added to the control program (as per Fig. 3; ¶44-45) to evaluate the operation of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) or to evaluate the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54).

As per Claim 7, Kondo further discloses wherein the evaluation unit (108) specifies a cause (as per “simulation is still being executed” in ¶45) of a difference between the actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) and the ideal state (as per 508) (Figs. 2-4; ¶40-48, 54).

As per Claim 8, Kondo further discloses wherein
the ideal state (as per 507, 508) includes a plurality of state parameters (as per sensor information) indicating a state of the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) (Figs. 2-4; ¶40-48, 54),
the state acquisition unit (101, 103) acquires the state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) regarding each state parameter (as per sensor information) (Figs. 2-4; ¶40-48, 54), and
the evaluation unit (108) specifies the cause of the difference based on a result of the comparison of the actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) and the ideal state (as per 507, 508) regarding each state parameter (as per sensor information) (Figs. 2-4; ¶40-48, 54).

As per Claim 10, Kondo further discloses:
a database (as per 105) that stores the difference between the actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) and the ideal state (as per 507, 508) regarding each state parameter (as per sensor information) in association with the cause of the difference (Figs. 2-4; ¶40-48, 54), wherein
the evaluation unit (108) refers to the database (as per 105) to specify the cause of the difference between the actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) and the ideal state (as per 507, 508) (Figs. 2-4; ¶40-48, 54).

As per Claim 11, Kondo further discloses a notification unit (10) that notifies a user of an evaluation result of the evaluation unit (108) (Figs. 2, 12, 16-21; ¶41, 59, 123-127).

As per Claim 12, Kondo further discloses wherein the notification unit (10) notifies the user of a cause of a difference between the actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) and the ideal state (as per 507, 508) (Figs. 2-4, 12, 16-21; ¶40-48, 54, 59, 123-127).

As per Claim 13, Kondo further discloses:
a database (as per 105) that stores the cause of the difference between the actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) and the ideal state (as per 507, 508) in association with content of notification (as per 10) to the user (Figs. 2-4, 12, 16-21; ¶40-48, 54, 59, 123-127), wherein
the notification unit (10) refers to the database (as per 105) and uses the content of notification (as per 10) associated with the cause specified by the evaluation unit (108) to notify the user of the cause of the difference (Figs. 2-4, 12, 16-21; ¶40-48, 54, 59, 123-127).

As per Claim 14, Kondo further discloses wherein the notification unit (10) controls a method of notifying the user based on attribute information (as per “mechanism elements … are enumerated” in ¶125) associated with the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) (Figs. 2, 12, 16-21; ¶41, 59, 123-127).
As per Claim 15, Kondo further discloses wherein the notification unit (10) controls at least one of the content of notification to the user, [notification timing, or a notification frequency] based on the attribute information (as per “mechanism elements … are enumerated” in ¶125) associated with the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) (Figs. 2, 12, 16-21; ¶41, 59, 123-127).

As per Claim 16, Kondo further discloses in which the notification unit (10) includes a plurality of modalities (as per popup menus 205, 206, 207) and selects a modality (as per popup menus 205, 206, 207) to be used for the notification to the user based on the attribute information (as per “mechanism elements … are enumerated” in ¶125) associated with the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) (Figs. 2, 12, 16-21; ¶41, 59, 123-127).

As per Claim 17, Kondo further discloses wherein the attribute information (as per “mechanism elements … are enumerated” in ¶125) associated with the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) includes at least one of [character, personality], nature (as per “Mechanism element” in Figs. 17-21), [an internal state or an emotion, a state of a user, or ambient environment] associated with the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) (Figs. 2, 12, 16-21; ¶41, 59, 123-127).

As per Claim 18, Kondo discloses an information processing method (Fig. 3; ¶44-45) of controlling an apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) including a movable portion (302) (Fig. 4; ¶47-48, 54) according to a control program (as per Fig. 3; ¶44-45), the information processing method (Fig. 3; ¶44-45) comprising:
a state acquisition step (507) of acquiring a state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) that operates according to a command value (503) of each time period (as per 509) regarding the movable portion (302) included in the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54); and
an evaluation step (as per 508, 509) of comparing an actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) acquired in the state acquisition step (507) with an ideal state (as per 507, 508) added to the control program (as per Fig. 3; ¶44-45) to evaluate the operation of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) or to evaluate the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54).

As per Claim 19, Kondo discloses a computer program (as per Fig. 3; ¶44-45) described in a computer-readable format (¶36, 41) to execute, on a computer (107), a process for controlling an apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) including a movable portion (302) (Fig. 4; ¶47-48, 54) according to a control program (as per Fig. 3; ¶44-45), the computer program (as per Fig. 3; ¶44-45) causing the computer (107) to function as:
a state acquisition unit (101, 103) that acquires a state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) that operates according to a command value (503) of each time period (as per 509) regarding the movable portion (302) included in the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54); and
an evaluation unit (108) that compares an actual state (as per “transmit mainly sensor data obtained from the dynamics simulator 101 or the kinematics simulator 103” in ¶45) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) acquired by the state acquisition unit (101, 103) with an ideal state (as per 507, 508) added to the control program (as per Fig. 3; ¶44-45) to evaluate the operation of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) or to evaluate the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54).

As per Claim 20, Kondo discloses a program manufacturing method (Fig. 3; ¶44-45) of manufacturing a control program (as per Fig. 3; ¶44-45) of an apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) including a movable portion (302) (Fig. 4; ¶47-48, 54), the program manufacturing method (Fig. 3; ¶44-45) comprising:
a computation step (as per 105, 106, 108) of computing an operation (as per 503) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 54) according to the control program (as per Fig. 3; ¶44-45) including a command value (503) of each time period (as per 509) regarding the movable portion (302) (Figs. 2-4; ¶40-48, 54); and
a holding step (as per 101) of holding an ideal state (as per 504) of the apparatus to be controlled (as per Fig. 4; ¶47-48, 52-54) that operates according to the control program (as per Fig. 3; ¶44-45) obtained as a computation result of the computation step (as per 105, 106, 108) (Figs. 2-4; ¶40-48, 54), wherein
the control program (as per Fig. 3; ¶44-45) is output after adding (as per 505) the ideal state (as per 504) to the control program (as per Fig. 3; ¶44-45) (Figs. 2-4; ¶40-48, 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US Pub. No. 2004/0186698) in view of Ota (US Pub. No. 2012/0072023).

As per Claim 5, Kondo discloses all limitations of Claim 1. Kondo does not expressly disclsoe wherein
the apparatus to be controlled is a movement apparatus that moves on a floor, and
the ideal state of the movement apparatus includes at least one of the state parameters including a posture or a tilt, a movement direction, a movement distance, or a movement speed of a body of the movement apparatus.
Ota discloses a system in which a user (114) communicates via an interface (110) to a machine (160) (Figs. 1-3; ¶16-21).  The interface (110) includes a tool support library (130) that corresponds to instructions for the machine (160) (Figs 1-3; ¶18, 27-31).  In one embodiment, the user (114) selects an object from the tool support library (130) corresponding to movement of the machine (160) along a route (157) (Fig. 5; ¶49).  As such, Ota discloses wherein the apparatus to be controlled (160) is a movement apparatus that moves (as per 157) on a floor, and the ideal state of the movement apparatus (160) includes at least one of the state parameters including [a posture or a tilt,] a movement direction (as per 157), [a movement distance, or a movement speed of a body of the movement apparatus].  In this way, the system of Ota allows the user (114) to operate the machine (160) without the need for training in robot programming (¶14, 32, 50).  Like Kondo, Ota is concerned with machine control interfaces.
Therefore, from these teachings of Kondo and Ota, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Ota to the system of Kondo since doing so would enhance the system by allowing the user to operate the device without the need for training in robot programming. 

As per Claim 9, Kondo discloses all limitations of Claim 8.  Kondo does not expressly disclose wherein
the apparatus to be controlled is a movement apparatus that moves on a floor, and
the state parameters include at least one of a posture or a tilt, a movement direction, a movement distance, or a movement speed of a body of the movement apparatus.
See rejection of Claim 5 for discussion of teachings of Ota.
Therefore, from these teachings of Kondo and Ota, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Ota to the system of Kondo since doing so would enhance the system by allowing the user to operate the device without the need for training in robot programming. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Evans (US Patent No. 4,362,977) and Seraji (US Patent No. 5,049,796) disclose robot control systems.  Tuttle (US Pub. No. 2003/0018400) discloses a system for generating commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664